Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-8 and Claims 12-15 in the reply filed on April 20, 2022 is acknowledged.
Claims 9-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Claims 9-11 drawn to manufacturing a fuel cell, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation recited in part “relatively thermodynamically unstable area,” is indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes, this limitation is also considered to be a functional limitation thus, has been rejected accordingly. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US20170062799A1 (Song)
Regarding claim 1, Song teaches a  solid oxide fuel cell (SOFC) has three active components: 1) an electrolyte that is a dense layer which functions as a conductor of oxide ions while preventing the transfer of electrons; 2) a cathode that reduces oxygen into oxide ions by electrons; and 3) an anode where fuel is used to react with oxide ions and give up electrons [0003].
Song teaches in Fig. 1; wherein the catalyst electrode includes: a first electrode portion [#106]  that covers a part of the electrolyte layer; and a second electrode portion [#103] that covers a part of a surface of the first electrode portion to form an electrode portion interface in contact with the first electrode portion [please refer to the annotated fig. 1 below for the italic claimed language; 0028].  

    PNG
    media_image1.png
    504
    608
    media_image1.png
    Greyscale



Regarding claim 2, Song teaches wherein the first electrode portion contains platinum (Pt) [0028, 0032], the second electrode portion contains a cerium (Ce) oxide [0028] . 
Regarding claim 3, Song teaches wherein the first electrode portion includes a plurality of electrode columns protruding from a surface of the electrolyte layer, and the second electrode portion is formed to partially cover top surfaces and side surfaces of the electrode columns [illustrated above in fig. 1].  
Regarding claim 4, Song teaches the second electrode portion. In regards to the claimed “promotes the adsorption of oxygen molecules, or the oxygen molecules promote the diffusion of dissociated O adatoms, or modify the electronic structure of the first electrode portion to promote the reduction of ATTORNEY DOCKET NO. 20915.0184US012U.S. App. No. 16/875,309 Response to Restriction Office Action of March 23, 2022 the O adatoms to oxygen ions, or the O adatoms promote the absorption or incorporation of the oxygen ions to the electrolyte layer,” this is considered a functional limitation and Song teaches the structure as recited, thus it is expected to perform functionally as recited herein. MPEP 2114. Additionally, Song para [0052] discusses the functions of the catalysts which teaches the recited structure, therefore Song teaches the functional limitations recited herein.
Regarding claim 5, Song teaches wherein the second electrode portion anchors the first electrode portion to the electrolyte layer or is bonded to at least a part of a relatively thermodynamically unstable area in the surface of the first electrode portion [depicted in fig. 1].  It is noted, the following is “part of a relatively thermodynamically unstable area,” is considered to be a functional limitation and Song teaches the structure as recited, thus it is expected to perform functionally as recited herein. MPEP 2114.  
Regarding claim 6, Song teaches wherein the second electrode portion is formed to a thickness of from 2 nm to 5 nm on the surface of the first electrode portion [0037-0038- 2-200nm; which falls within the claimed range].  
Regarding claim 7, Song teaches wherein the electrolyte layer contains yttria-stabilized zirconia (YSZ) [0029].  
Regarding claim 12, Song teaches a catalyst electrode formed on a supporting member [fig. 1 #109; 0029 i.e. current collector] to promote an electrochemical reaction, comprising: a first electrode portion that covers a part of the supporting member; and a second electrode portion that covers a part of a surface of the first electrode portion to form an electrode portion interface in contact with the first electrode portion [0028; please refer to claim 1 annotated fig 1 which points to the recited structural elements].  
Regarding claim 13, Song teaches wherein the first electrode portion contains platinum (Pt) [0028, 0032], and the second electrode portion contains a cerium (Ce) oxide [0028 .  
Regarding claim 14, Song teaches wherein the first electrode portion includes a plurality of electrode columns protruding from a surface of an electrolyte layer, and the second electrode portion is formed to partially cover top surfaces and side surfaces of the electrode columns [illustrated in fig 1].  
Regarding claim 15, Song teaches the second electrode portion is formed by depositing a material forming the second electrode portion by atomic layer deposition on the surface of the first electrode portion [0019, 0027,0033-0034]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170062799A1 (Song) and further in view of US20030157386A1 (Gottmann).
Regarding claim 8, Song teaches wherein the base electrode further includes a supporting layer [fig. 1 #109, current collector] to support the base electrode from the other side of the electrolyte layer, and the electrolyte layer includes: a second electrolyte layer positioned between the first electrolyte layers to be apart from each of the base electrode and the catalyst electrode and contains yttria-stabilized zirconia (YSZ) [0029], however is silent with respect to a first electrolyte layers that are formed to be in contact with each of the base electrode and the catalyst electrode and contains samaria-doped ceria (SDC).
	Gottmann teaches a solid oxide fuel cell [abs]. Gottman teaches the electrolyte layers to be made of several layers, and one layer is made of samaria-doped ceria (SDC) [0130]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song and incorporate the multilayer structure of Gottman that teaches one of the layers to be SDC as doing so would provide higher ionic conductivity [0130].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729